 1   Lawrence D. Rohlfing
     Attorney at Law: 119433
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Tonie M. Pugh
 7
 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   TONIE M. PUGH,                          )   Case No.: 2:18-cv-01607-KJN
                                             )
12                Plaintiff,                 )   STIPULATION AND ORDER FOR
                                             )   THE AWARD AND PAYMENT OF
13         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO THE EQUAL
14   ANDREW SAUL,                            )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,        )   § 2412(d) AND COSTS PURSUANT
15                                           )   TO 28 U.S.C. § 1920
                  Defendant.                 )
16                                           )
                                             )
17
18         TO THE HONORABLE KENDALL J. NEWMAN, MAGISTRATE
19   JUDGE OF THE DISTRICT COURT:
20         IT IS HEREBY STIPULATED, by and between the parties through their
21   undersigned counsel, subject to the approval of the Court, that Tonie M. Pugh be
22   awarded attorney fees and expenses in the amount of three thousand eight hundred
23   dollars ($3,800.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
24   2412(d), and costs in the amount of four hundred dollars ($400.00) under 28
25   U.S.C. § 1920. This amount represents compensation for all legal services
26
27
                                            -1-
28
 1   rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 2   accordance with 28 U.S.C. §§ 1920; 2412(d).
 3          After the Court issues an order for EAJA fees to Tonie M. Pugh, the
 4   government will consider the matter of Tonie M. Pugh's assignment of EAJA fees
 5   to Lawrence D. Rohlfing. The retainer agreement containing the assignment is
 6   attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S. Ct. 2521, 2529 (2010),
 7   the ability to honor the assignment will depend on whether the fees are subject to
 8   any offset allowed under the United States Department of the Treasury's Offset
 9   Program. After the order for EAJA fees is entered, the government will determine
10   whether they are subject to any offset.
11          Fees shall be made payable to Tonie M. Pugh, but if the Department of the
12   Treasury determines that Tonie M. Pugh does not owe a federal debt, then the
13   government shall cause the payment of fees, expenses and costs to be made
14   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
15   executed by Tonie M. Pugh.1 Any payments made shall be delivered to Lawrence
16   D. Rohlfing.
17          This stipulation constitutes a compromise settlement of Tonie M. Pugh's
18   request for EAJA attorney fees and does not constitute an admission of liability on
19   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
20   shall constitute a complete release from, and bar to, any and all claims that Tonie
21   M. Pugh and/or Lawrence D. Rohlfing including Law Offices of Lawrence D.
22   Rohlfing may have relating to EAJA attorney fees in connection with this action.
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1          This award is without prejudice to the rights of Lawrence D. Rohlfing and/or
 2   the Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
 3   under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: September 27, 2019        Respectfully submitted,
 5                                   LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                        /s/ Lawrence D. Rohlfing
                                 BY: __________________
 7                                  Lawrence D. Rohlfing
                                    Attorney for plaintiff Tonie M. Pugh
 8
 9   DATED: September 27, 2019 MCGREGOR W. SCOTT
                               United States Attorney
10
11
                                           /s/ Ellinor Coder
12
                                     ELLINOR CODER
13                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
14                                   ANDREW M. SAUL, Commissioner of Social
                                     Security (Per e-mail authorization)
15
16
17
18                                        ORDER
19          Approved and so ordered:
20   Dated: October 7, 2019
21
22
     pugh.160
23
24
25
26
27
                                             -3-
28
